              Case 1:20-cv-00100-ABJ Document 10 Filed 05/11/20 Page 1 of 14



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

KENNETH DURON WILSON,                        )
                                             )
                        Plaintiff,           )
                  v.                         )
                                             )       Civ. A. No: 20-0100 (ABJ)
CHAD WOLF, Acting                            )
 Secretary, Department of Homeland           )
 Security                                    )
                                             )
                        Defendant.           )


                        MOTION TO DISMISS COMPLAINT IN PART

        Defendant, by undersigned counsel, hereby moves to dismiss the Complaint in part

pursuant to Federal Rule of Civil Procedure Rule (“Rule”) 12(b)(6).       Specifically, Defendant

moves to dismiss Plaintiff’s claim under 42 U.S.C. § 1981 based on gender discrimination, all

claims asserted by Plaintiff under 42 U.S.C. § 1983, and Counts IV to VI of the Complaint in their

entirety. 1    A supporting memorandum and proposed order accompanies this motion.



                                         *       *     *




1       Pursuant to Rule 12(a)(4), unless otherwise ordered by the Court, Defendant does not
intend to file an Answer at this time as to the portions of the Complaint not subject to this
motion, but will do so after resolution of this motion.
Case 1:20-cv-00100-ABJ Document 10 Filed 05/11/20 Page 2 of 14



                      Respectfully submitted,

                      TIMOTHY J. SHEA
                      D.C. BAR # 437437
                      United States Attorney

                      DANIEL F. VAN HORN
                      D.C. BAR # 924092
                      Civil Chief

                      By:       /s/
                      JEREMY S. SIMON, D.C. BAR #447956
                      Assistant United States Attorney
                      555 4th Street, N.W.
                      Washington, D.C. 20530
                      (202) 252-2528
                      Jeremy.simon@usdoj.gov




                              -2-
         Case 1:20-cv-00100-ABJ Document 10 Filed 05/11/20 Page 3 of 14



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

KENNETH DURON WILSON,                         )
                                              )
                        Plaintiff,            )
               v.                             )
                                              )      Civ. A. No: 20-0100 (ABJ)
CHAD WOLF, Acting                             )
 Secretary, Department of Homeland            )
 Security                                     )
                                              )
                        Defendant.            )


                    DEFENDANT’S MEMORANDUM IN SUPPORT OF
                     MOTION TO DISMISS COMPLAINT IN PART

       Defendant Chad Wolf, Acting Secretary, Department of Homeland Security (“DHS”), by

undersigned counsel, provides this memorandum in support of DHS’s motion to dismiss the

Complaint in part. As discussed below, Defendant moves to dismiss the Complaint to the extent it

asserts a gender discrimination claim under 42 U.S.C. § 1981, a claim under 42 U.S.C. § 1983, a

claim for retaliation in violation of the False Claims Act, 31 U.S.C. § 3730(h) (Count IV), a claim

for hostile work environment (Count V), and a claim for conspiracy in violation of 42 U.S.C.

§ 1985(3) (Count VI).

                                             FACTS

       According to the allegations in the Complaint, Plaintiff worked as a reservist on a temporary

basis for the Federal Emergency Management Administration (“FEMA”) for the period from 2006

until his de-mobilization in February 2012. (Compl. ¶¶ 12, 24-25) Between August 2011 and

February 2012, Plaintiff was deployed to work in New York under a disaster declaration following

Hurricane Irene. (Compl. ¶ 13) During Plaintiff’s New York deployment, Plaintiff’s “superiors”

were “Timothy Henggeler, Hewlett OFO Logistics Group Supervisor and Jeffery Cole, Kirkwood
           Case 1:20-cv-00100-ABJ Document 10 Filed 05/11/20 Page 4 of 14



Office of Field Operations (“OFO”) Logistics Group Supervisor; second-line Supervisors; Tom

Szmyr, External Support Branch Director, Dan Paton, Pete Connelly and Laura Swedlow, Deputy

Logistics Section Chiefs, and John Alonso and Gary Butkus, Logistics Section Chiefs.” (Compl.

¶ 14)

        In October 2011, Plaintiff allegedly was reassigned from the Long Island OFO to the OFO

in Birmingham, New York and replaced by Paul Swindells, a Logistics Manager, “because Mr.

Swindells lived less than fifty (50) miles from the Long Island OFO, and Defendant would not

have to pay for lodging and per diem for Mr. Swindells.” (Compl. ¶ 18) Plaintiff alleges that

the reassignment, however, was part of a “scheme” by Mr. Alonso and Ms. Swedlow to “find a

route from Mr. Swindells’ home to the Long Island OFO that would give Mr. Swindells fifty (50)

or more in travel miles” so that he would remain in travel status. (Compl. ¶ 19) Plaintiff also alleges

that the reassignment was motivated by race discrimination. (Id.) In November 2011, Plaintiff

contacted Defendant’s Equal Rights Office and complained that his reassignment was

discriminatory and involved a fraudulent scheme. (Compl. ¶ 20)

        On January 3, 2012, Plaintiff allegedly was demoted from Logistics Manager and reassigned

to the position of Logistics System Specialist Trainee. (Compl. ¶ 22) In February 2012, Plaintiff

was de-mobilized and his temporary employment with FEMA as a reservist ended at that time.

(Compl. ¶¶ 24-25, 30) Plaintiff alleges that his alleged demotion and de-mobilization were the

result of discrimination and retaliation for raising allegations regarding the alleged fraudulent

scheme by Mr. Alonso and Ms. Swedlow. (Compl. ¶ 29)




                                                 -2-
         Case 1:20-cv-00100-ABJ Document 10 Filed 05/11/20 Page 5 of 14



      In May 2014, Plaintiff alleges that he was offered a Service Branch Director position at

FEMA that was revoked later that same day. (Compl. ¶ 32) Thereafter, in June 2014, Plaintiff

was hired by FEMA into a full-time position and was stationed in Kansas City, Missouri. (Compl.

¶ 35) His supervisors were Ralph Meyers and DuWayne Tewes. (Compl. ¶ 36) Plaintiff

alleges that, in April 2015, he received an “Exceeds Expectation” performance rating from those

supervisors. (Compl. ¶ 40) In subsequent months, however, Plaintiff alleges that these same

supervisors denied his request to telework, issued him a Letter of Reprimand, denied him use of a

purchase card, issued him an unsatisfactory performance rating in February 2016, directed that he

de-mobilize by April 1, 2016, denied him training, and terminated his employment in May 2016.

(Compl. ¶¶ 42-60).

      Plaintiff has filed a six-count Complaint alleging race discrimination in violation of Title

VII, 42 U.S.C. § 1981, and 42 U.S.C. § 1983 (Count I); sex and gender discrimination in violation

of Title VII, 42 U.S.C. § 1981, and 42 U.S.C. § 1983 (Count II); retaliation in violation of Title

VII, 42 U.S.C. § 1981, and 42 U.S.C. § 1983 (Count IIII); retaliation in violation of the False

Claims Act, 31 U.S.C. § 3730(h) (Count IV), a claim for hostile work environment (Count V), and

a claim for conspiracy in violation of 42 U.S.C. § 1985(3) (Count VI).

                                  STANDARD OF REVIEW

       Motions to dismiss under Federal Rule of Civil Procedure (“Rule”) 12(b)(6) test the

sufficiency of a complaint. Smith Thompson v. District of Columbia, 657 F. Supp. 2d 123, 129

(D.D.C. 2009). “‘A complaint can be dismissed under Rule 12(b)(6) when a plaintiff fails to state

a claim upon which relief can be granted.’” Howard Univ. v. Watkins, 857 F. Supp. 2d 67, 71

(D.D.C. 2012) (quoting Peavey v. Holder, 657 F. Supp. 2d 180, 195 (D.D.C. 2009) (citing Fed. R.

Civ. P. 12(b)(6))).




                                              -3-
         Case 1:20-cv-00100-ABJ Document 10 Filed 05/11/20 Page 6 of 14



       To survive a motion to dismiss, a complaint must contain sufficient factual matter,

acceptable as true, to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 566, 570 (2007)).

Indeed, the complaint must appear plausible on its face and raise a reasonable expectation that

discovery will produce supporting evidence. Twombly, 550 U.S. at 555. That is, while there is

no “probability requirement at the pleading stage,” id. at 556, to survive a Rule 12(b)(6) motion to

dismiss, the facts alleged in the complaint must be sufficient “to state a claim for relief that is

plausible on its face.” id. at 570. The Court has referred to this standard as the “plausibility

standard.” Id. at 560-61 (abandoning the “no set of facts” language from Conley v. Gibson, 355

U.S. 41, 47 (1957)).

      On a motion to dismiss under Rule 12(b)(6), the Court may consider, in addition to the facts

alleged in the complaint, documents attached to, or incorporated into the complaint by reference,

as well as matters of which it may take judicial notice. See EEOC v. St. Francis Xavier Parochial

Sch., 117 F.3d 621, 624-25 (D.C. Cir. 1997); see also Lipton v. MCI Worldcom, Inc., 135 F. Supp.

2d 182, 186 (D.D.C. 2001) (“[T]he court may consider the defendant’s supplementary material

without converting the motion to dismiss into one for summary judgment. This Court has held

that ‘where a document is referred’ to in the complaint and is central to plaintiff’s claims, such a

document attached to the motion papers may be considered without converting the motion to one

for summary judgment.’”).

                                           ARGUMENT

I.     Plaintiff Has Failed To Plead A Claim Under 42 U.S.C. § 1983

       Plaintiff’s claim under 42 U.S.C. § 1983 should be dismissed for several threshold reasons.

First, by its plain terms, 42 U.S.C. § 1983 does not apply to federal officials acting under color of

federal law. See, e.g., Daly-Murphy v. Winston, 837 F.2d 348, 355 (9th Cir. 1987); Gabriel v.


                                                -4-
         Case 1:20-cv-00100-ABJ Document 10 Filed 05/11/20 Page 7 of 14



Corr. Corp. of Am., 211 F. Supp. 2d 132, 135-36 (D.D.C. 2002) (dismissing section 1983 claim

against U.S. Bureau of Prisons); Richardson v. U.S. Dep’t of Interior, 740 F. Supp. 15, 20 (D.D.C.

1990). Rather, Section 1983 applies only to actions under color of state law and does not create

a cause of action against federal officials. Settles v. U.S. Parole Comm’n, 429 F.3d 1098, 1104

(D.C. Cir. 2005). Plaintiff has therefore failed to state a claim under 42 U.S.C. § 1983.

       Second, a government entity does not have respondeat superior liability under section

1983. A government entity only can be liable if it has enacted a policy that inflicts the alleged

constitutional injury. Singletary v. District of Columbia, 766 F.3d 66, 72 (D.C. Cir. 2014).

Plaintiff has not alleged the existence of such a policy by Defendant, but rather focuses on the

actions of individual supervisors at FEMA.        Nor has Plaintiff alleged any violation of his

constitutional rights. Accordingly, for all of these reasons, Plaintiff’s section 1983 claim should

be dismissed from each of the counts in which it has been asserted.

II.    Plaintiff’s Claim For Gender Discrimination Based On 42 U.S.C. § 1981 Should Be
       Dismissed.

       Plaintiff asserts a claim in Count II for gender discrimination in violation of 42 U.S.C.

§ 1981. However, section 1981 applies only to claims of race discrimination and retaliation

arising from complaints regarding race discrimination. Ayissi-Etoh v. Fannie Mae, 712 F.3d 572,

576 n.1, 578 (D.C. Cir. 2013). Accordingly, to the extent Plaintiff relies on section 1981 as a

basis for any claim of discrimination based on his gender, any such claim should be dismissed.

III.   Plaintiff’s Claim Under The False Claims Act Is Time-Barred.

       In Count IV, Plaintiff alleges that he was retaliated against in violation of the False Claims

Act, 31 U.S.C. § 3730(h)(1), for raising allegations beginning in November 2011 that his

“superiors” at the time, Mr. Alonso and Ms. Swedlow, engaged in a fraudulent scheme to enable

another employee, Mr. Swindells, to claim a per diem and travel compensation for which he was



                                               -5-
         Case 1:20-cv-00100-ABJ Document 10 Filed 05/11/20 Page 8 of 14



not entitled. (Compl. ¶¶ 85-87) Plaintiff alleges that his demotion in January 2012 and de-

mobilization in February 2012 was in retaliation for his raising these allegations. (Compl. ¶ 88)

Plaintiff also alleges that the May 2014 revocation of a job offer at FEMA also was in retaliation

for his raising these allegations. (Compl. ¶ 88)

       The False Claims Act was amended in 2010 to provide for a three-year statute of limitations

for bringing a retaliation claim under section 3730(h). Saunders v. District of Columbia, 789 F.

Supp. 2d 48, 51-52 (D.D.C. 2011). The Act provides, in relevant part, that “[a] civil action under

[the statute’s anti-retaliation provisions] may not be brought more than 3 years after the date when

the retaliation occurred.” 31 U.S.C. § 3730(h)(3). Because Plaintiff contends that the most recent

act of alleged retaliation arising from his allegations of a fraudulent travel voucher scheme

occurred in May 2014, Plaintiff’s claim under the False Claims Act is facially untimely and should

be dismissed. Commonwealth Land Title Ins. Co. v. KCI Techs., Inc., 922 F.3d 459, 464 (D.C. Cir.

2019) (dismissal on statute-of-limitations grounds is proper when “the complaint on its face is

conclusively time-barred”).

IV.    Plaintiff Has Failed To Plausibly Plead A Hostile Work Environment

       In Count V, Plaintiff asserts a race-based hostile work environment claim. As asserted in

Count V, that claim appears to be limited to conduct occurring after Plaintiff began working for

FEMA full-time in June 2014. Plaintiff alleges that the hostile work environment “includes the

actions by Mr. Tewes and or Mr. Meyers as alleged in paragraphs 47-48 and 53-60, incorporated

herein by reference.” (Compl. ¶ 92) Paragraph 47 references two instances where Plaintiff was

denied use of a purchase card, and paragraph 48 refers to the denial of the opportunity for Plaintiff

to become a Disaster Alternative Approving Official. Paragraphs 53 to 60 refer to Plaintiff’s

receipt of an unsatisfactory performance rating, denying Plaintiff the privilege of providing




                                                -6-
         Case 1:20-cv-00100-ABJ Document 10 Filed 05/11/20 Page 9 of 14



signature authority to his staff for travel vouchers, denial of training, one instance where Plaintiff

was assigned to physically carry equipment for which another office was responsible, and the

termination of Plaintiff’s employment. (Compl. ¶¶ 53-60)

       Plaintiff’s bare allegations regarding these discrete, isolated acts fail to plausibly plead the

existence of a hostile work environment. A hostile work environment exists only “[w]hen the

workplace is permeated with discriminatory intimidation, ridicule and insult that is sufficiently

severe or pervasive to alter the conditions of the victim’s employment and create an abusive

working environment.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993) (quotations and

citations omitted); see Brantley v. Kempthorne, Civ. A. No. 06-1137 (ESH), 2008 U.S. Dist.

LEXIS 38406, at *26 (D.D.C. May 13, 2008) (“[A] hostile work environment claim must be based

on incidents comprising one unlawful employment practice of intimidation, insult and ridicule that

pervades plaintiff’s day-to-day working life.”).        In determining whether a hostile work

environment exists, courts must “look at the totality of the circumstances, including the frequency

of the discriminatory conduct; its severity; whether it is physically threatening or humiliating, or a

mere offensive utterance; and whether it unreasonably interferes with an employee’s work

performance.” Smith v. Jackson, 539 F. Supp. 2d 116, 137 (D.D.C. 2008). There is both an

objective and subjective component to the analysis. The conduct must be “severe or pervasive

enough to create an objectively hostile or abusive work environment that a reasonable person

would find hostile or abusive” and Plaintiff must have subjectively perceived the environment as

intolerable or Defendant’s conduct cannot be said to have altered the conditions of her

employment. Harris, 510 U.S. at 21-22.

       Courts consistently apply this demanding hostile work environment standard “to ensure

that Title VII does not become a general civility code,” and to “filter out complaints attacking the




                                                -7-
          Case 1:20-cv-00100-ABJ Document 10 Filed 05/11/20 Page 10 of 14



ordinary tribulations of the workplace.” Faragher v. City of Boca Raton, 524 U.S. 775, 788

(1998).     “Even a few isolated incidents of offensive conduct do not amount to actionable

harassment.” Stewart v. Evans, 275 F.3d 1126, 1134 (D.C. Cir. 2002). Essentially, a viable

hostile work environment claim requires that the challenged conduct “be extreme to amount to a

change in the terms and conditions of employment.” Faragher, 524 U.S. at 788.

          Where Plaintiff’s hostile work environment claim is based entirely on conclusory

allegations, or otherwise fails to plausibly plead facts sufficient to rise to the requisite severe or

pervasive conduct, the claim may be dismissed on Rule 12(b)(6) grounds. See, e.g., Barrett v.

Pepco Holdings, Civ. A. No. 17-0107 (APM), 2017 U.S. Dist. LEXIS 131055, at *13 (D.D.C.

Aug. 17, 2017) (“Plaintiff’s Second Amended Complaint does not plausibly allege that [a hostile

work] environment existed.”); Golden v. Mgmt. & Training Corp., No. 16-1660, 2017 U.S. Dist.

LEXIS 113582, at *20 n.7 (D.D.C. July 21, 2017) (finding the “alleged harassing behavior” to not

be “sufficiently severe, pervasive, or extreme to rise to the level of an actionable hostile work

environment”); Allen v. Napolitano, 774 F. Supp. 2d 186, 205 (D.D.C. 2011) (“In this case,

plaintiff’s allegations are not sufficiently severe or pervasive to rise to the level necessary to

support a hostile work environment claim. Her claims that she was excluded from meetings,

received unreasonable deadlines, denied training opportunities, and assigned busy work

assignments did not cause objectively tangible harm to the terms or conditions of her

employment”).

      Here, Plaintiff has failed to plausibly plead the existence of conduct that objectively rises to

the level of the severe or pervasive conduct required to assert a hostile work environment claim.

First, Plaintiff has failed to plausibly plead that his work environment as a reservist during the

period from 2006 to 2012 was hostile. His allegations for that time period are limited to a




                                                -8-
         Case 1:20-cv-00100-ABJ Document 10 Filed 05/11/20 Page 11 of 14



reassignment in October 2011 and his de-mobilization in February 2012. Such discrete actions

fall far short of the severe or pervasive conduct required to assert a hostile work environment

claim. Nor can that conduct be considered in any way related to the alleged conduct he

experienced when he became a full-time FEMA employee in June 2014 at a new location and with

new supervisors. A hostile work environment claim cannot be based on an “array of unrelated

[alleged] discriminatory or retaliatory acts” that are not sufficiently connected to each other.

Baird v. Gotbaum, 662 F.3d 1246, 1252 (D.C. Cir. 2011); see also Burkes v. Holder, 953 F. Supp.

2d 167, 177-78 (D.D.C. 2013) (limited race-based hostile work environment claim only to related

conduct).

      Plaintiff cannot plausibly connect the 2011-2012 conduct to any alleged conduct that

occurred in June 2014. See Turner v. U.S. Capitol Police, No. 14-5056, 2016 U.S. App. LEXIS

10194, at *2-3 (D.C. Cir. June 3, 2016); see also Greer v. Paulson, 505 F.3d 1306, 1314-16 (D.C.

Cir. 2007) (change of supervisor is an intervening act that severs earlier conduct from more recent

conduct to preclude allegation of continuous hostile work environment). Indeed, Plaintiff does

not cite to any conduct from 2011-2012 as a basis for his hostile work environment claim.

(Compl. ¶¶ 90-96)

      In terms of alleged conduct during his employment as a full-time FEMA employee, Plaintiff

alleges that he began to be treated adversely by his supervisors after he allegedly received an

exceeds expectations performance rating from them in April 2015. The alleged conduct that he

identifies, however, is limited to such discrete acts as a denial of use of a purchase card, his receipt

of a negative performance review and his ultimate termination from employment.                   These

allegations amount to isolated instances that are neither sufficiently severe nor pervasive to state a

claim. See, e.g., Veitch v. England, 471 F.3d 124, 130-31 (D.C. Cir. 2006) (holding that non-




                                                 -9-
        Case 1:20-cv-00100-ABJ Document 10 Filed 05/11/20 Page 12 of 14



selection for a desirable position, assignment to undesirable duties, sharing a small office, and

being criticized did not make out a hostile work environment causing constructive discharge).

      And, although Plaintiff makes the single, conclusory allegation that he was subject to

“demean[ing]” treatment “[a]lmost on a daily basis” (Compl. ¶ 64), that generic allegation is

tantamount to claiming that his work environment was “hostile.” In other words, it is the type of

“formulaic recitation” of the elements of a claim that Iqbal found to be insufficient. Iqbal, 556

U.S. at 680-81 (bare allegation that defendants knew of plaintiff’s treatment as part of a

discriminatory policy not sufficient to state a claim). For all of these reasons, the hostile work

environment claims should be dismissed.

V.     Plaintiff Has Failed To Plead A Claim Under 42 U.S.C. § 1985(3)

       Plaintiff also cannot state a claim for civil rights conspiracy under section 1985(3). That

claim is based on an alleged “scheme” between two of Plaintiff’s “superiors”, Mr. Alonso and Ms.

Swedlow, to enable another employee to claim reimbursement for travel expenses to which he was

not entitled. (Compl. ¶ 19) Plaintiff has not alleged that these individuals acted outside the scope

of their employment in engaging in this conduct. To the contrary, Plaintiff contends that the

scheme was effectuated in conjunction with the reassignment of multiple employees (including

Plaintiff), a personnel action that allegedly was within the scope of these individuals’ employment

to direct. (Compl. ¶ 17) Thus, Plaintiff is, in effect, alleging that DHS conspired with itself,

which is not actionable under section 1985. See, e.g., Tabb v. District of Columbia, 477 F. Supp.

2d 185, 190 (“Federal district courts in the District of Columbia, however, consistently have

applied the intracorporate conspiracy doctrine to Section 1985.”); Baines v. Masiello, 288 F. Supp.

2d 376, 394 (W.D.N.Y. 2003) (“Based on the rationale of the intracorporate immunity doctrine,

plaintiffs’ Section 1985 claim cannot be maintained since the acts alleged to be in furtherance of




                                               - 10 -
        Case 1:20-cv-00100-ABJ Document 10 Filed 05/11/20 Page 13 of 14



the conspiracy were performed solely within the scope of the alleged conspirators’ duties as

officials or employees of the City, a single municipal entity incapable of conspiring with itself.”).

       Under the “intracorporate conspiracy doctrine,” employees of the same entity are presumed

to act as a single enterprise and thus cannot engage in a conspiracy among themselves. Tabb, 477

F. Supp. 2d at 190; Alehegn Mehari v. District of Columbia, 268 F. Supp. 3d 73, 80 (D.D.C. 2017)

(“This rule is ‘based on the notion that a corporation and its agents constitute a single legal entity

that cannot conspire with itself, just as it is impossible for an individual person to conspire with

himself or herself.”); Martin v. District of Columbia, 968 F. Supp. 2d 159, 168 (D.D.C. 2013)

(“Although the D.C. Circuit has not weighed in on the applicability of the intracorporate

conspiracy doctrine to claims under sections 1985 and 1986, . . ., other judges within this district

have consistently found that it does apply.”) Thus, Plaintiff has failed to plead a required element

of a section 1985 claim.

                                           *      *      *




                                                - 11 -
        Case 1:20-cv-00100-ABJ Document 10 Filed 05/11/20 Page 14 of 14



                                        CONCLUSION

       For the foregoing reasons, the Court should dismiss Plaintiff’s section 1981 claim for

gender discrimination, all claims asserted by Plaintiff under section 1983, and Counts IV to VI of

the Complaint in their entirety.

                                     Respectfully submitted,

                                     TIMOTHY J. SHEA
                                     D.C. BAR # 437437
                                     United States Attorney

                                     DANIEL F. VAN HORN
                                     D.C. BAR # 924092
                                     Chief, Civil Division

                                     By:       /s/
                                     JEREMY S. SIMON, D.C. BAR #447956
                                     Assistant United States Attorney
                                     555 4th Street, N.W.
                                     Washington, D.C. 20530
                                     (202) 252-2528
                                     Jeremy.simon@usdoj.gov




                                              - 12 -
